Action for a permanent injunction. The respondent association is representative of residents of a development known as Atlantic Beach, which was made a park district under section 190 of the Town Law. Respondent association conveyed beach and bay areas in the district to the appellant by deed containing covenants under which appellant was required to restrict the use of said areas to owners and residents of property in the park district as it existed at the time of the conveyance. Appellant accepted the deed. Thereafter appellant extended the park district (Town Law, § 190) to include an adjoining development known as Inlet Estates, and appellant is about to permit residents of that development to use said beach and bay areas. At Special Term judgment was entered after trial permanently restraining appellant from permitting the use of the said beach and bay areas by persons other than the owners and residents of the original development. Appellant contends that proper interpretation or construction of the covenants shows an intention to grant such uses to residents of the extended area of the park district and, if not, that the covenants are void as being a surrender of municipal powers to extend the park district. Appellant further contends that compliance with the covenants is inequitable. Judgment unanimously affirmed, with costs. No opinion. Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.